Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Barbara Campbell on November 11, 2021.

The application has been amended as follows: 

IN THE CLAIMS:
21. (CURRENTLY AMENDED) A disease resistant stevia plant produced by the method of claim 20, wherein said plant otherwise has all of the physiological and morphological characteristics of stevia cultivar ‘16228013’.
27. (CURRENTLY AMENDED) A plant, plant part, or cell produced by the method of claim 26, comprising in its genome the single nucleotide polymorphisms of SNP ID NO: 1, SNP ID NO:2, SNP ID NO:3, SNP SID NO:4, SNP ID NO:5, and SNP ID NO:6 wherein said plant otherwise has all of the physiological and morphological characteristics of stevia cultivar ‘16228013’.  
28. (CANCELED)  
29. (CANCELED)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The amendment to the claims has overcome the remaining rejections. Claims 1-12, 14-24, and 26-27 are free of the prior art for the reasons stated in the previous Office Action mailed on June 3rd, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663